department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date may person to contact identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court uil code certified mail - return receipt requested dear a is final adverse determination_letter as to your exempt status under section thi sec_501 of the internal_revenue_code irc the denial of your tax-exempt status under sec_501 iseffectivejanuary our adverse determination was made for the following reasons you have not established that you are operated substantially for pleasure and recreation of its members or other non-profitable purposes and no part of the earnings inures to the benefit of private shareholder within the meaning of sec_501 you have made your services available to income test for tax_year ending december 20xx use of recreational and social facilities public you have exceeded the non-member the general you failed to keep and maintain books_and_records as required by revproc_71_17 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code for declaratory if you decide to contest this deterinination in court you must initiate judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment suit a the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs ifyou qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication fh department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number years period ended 20xx issue whether code irc sec_501 facts continues to qualify for exemption under internal revenue filed form_202 certificate of formation nonprofit corporation with the secretary of state for the state of private club for recreation the form stated that the club would only be supported by membership dues with all receipts going to expenses the form was organized and executed by 20xx the directors of the organization are the club was granted sec_501 exempt status november 20xx on october 20xx their purpose is to operate a and the registered agent for filed form_205 certificate of formation limited_liability_company with the secretary of state for the state of company was formed to operate a restaurant the is the registered agent of on october 20xx the registered agent and governing authority is secretary of state reports that the and is the for 20xx through 20xx franchise tax public information report list 20xx as the officer of on november the club signed a management services agreement with 20xx the agreement was to be effective for one year and would automatically be renewed if both parties agreed would provide the following services e e e e e use of employee time for purpose of serving and complying with all certifications use of point of sale system for tracking sales to members use of utilities use of supplies office and machines use of entertainment leases space for at signed a sublease agreement with club access to the space the agreement requires the club to pay of the gross revenue derived from the service charge of alcoholic beverages from on november 20xx allowing the a monthly rental of for the leased space there is one entrance for club members and another entrance for café customers once inside the premises the examiner didn’t note a barrier separating the entities or anything other than the entrances that distinguished the restaurant from the bar see diagram form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended explanations of items 20xx diagram deleted was selected for examination on january 20xx with the following potential issues non-member and investment income-exemption or unrelated_business_income ubi missing form 990-t exempt_organization business income_tax return missing form_1099 originally during the examination 20xx provided the history of the club operates sell alcoholic beverages in 20xx per could not be for profit residents of and was good for days the member’s driving license was swiped each visit to prevent nonmembers from receiving alcohol nonmembers were allowed temporary membership charter member for a day by paying dues of dollar_figure no records were maintained as required by revproc_71_17 county the membership dues were dollar_figure for the initial visit was formed as a neighborhood club for told her that a private club county was unable to she stated that and for the year under examination 20xx still had members but they didn’t have to pay membership dues nonmembers the public could also purchase alcohol without becoming a member and paying dues the club was operating as a commercial establishment county allowed the sale of alcohol the club audit issue no questioned whether the reported revenue was from nonmember sources or investments this issue pertains to the gross_receipts_test for a c organization a c organization can receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within the not more than should come from the use of the social club’s facilities or services by the public nonmembers the club's form_990 didn’t indicate the source_of_income other than stated that the club’s income came solely from that it was program service revenue the sale of alcohol to their members as explained above in 20xx the club wasn’t charging membership dues to the county residents or any of the visitors to the establishment audit issue no mentions investment-type income with no form 990-t filed this issue is the subsequent action required if the club had unrelated_business_income audit issue no states that there was compensation and form_1099 wasn't filed tne club reported management fees of dollar_figure she said she wasn’t aware of the requirement to file and issue a form_1099 she said the income was included because she prepared the returns for all stated that the management fees were for companies and website lists the kitchen’s hours of operation form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a explanations of items name of taxpayer rev date tax identification_number years period ended 20xx monday and tuesday --------------------- 5pm-opmi wednesday ----------------- 11ami-apm 5pml-10pm thursday ----------------- i1am-cpm spm-9 30pm friday ------------------ --- iiam-2pm 5pm-1opm saturday and sunday---------------------11am-10pm the bars hours of operation were posted in the facility bar hours wednesday - friday sunday saturday cceeeeeee scence ees i1am-12am 11am-1am monday - tuesday 3pm-12am the website lists available features and activities flat screen tvs projection screen tv golden tee poker pool darts cornhole buzztime trivia live trivia video poker the café’s online calendar lists activities and specials on alcoholic beverages margaritas dollar_figure draft oz dollar_figure tuesdays dollar_figure sundays crown down dollar_figure margaritas cosmos dollar_figure wells shot specials dollar_figure bloody mary’s mimosas dollar_figure chart deleted form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number 20xx years period ended chart deleted liquor license january 20xx it’s for the premises of following permits from the was issued january 20xx and expires the club has the fb - food and beverage certificate - a food and beverage certificate may be issued to the holder of a beer retailer's on-premise permit or wine and beer retailer's permit if food service is the primary business being operated on the licensed premise or to the holder of a mixed beverage permit or private club permit if food service is available on the premises and the gross_receipts of alcoholic beverages do not exceed of total gross_receipts the holder must meet requirements of the code and rule concerning minimum number of entrees served hours_of_service etc certificate allows holder to be exempt from posting a conduct surety bond pe - beverage cartage permit - permit authorizes a mixed beverage private club registration private club wine and beer or private club exemption_certificate permittee who holds this permit to transport alcoholic beverages to the licensed premises from the place of purchase law sec_501 of the internal_revenue_code exempts from income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the federal tax regulations states that the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the federal tax regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items years period ended tax identification_number name of taxpayer 20xx public law provides that social clubs are permitted to receive up to of their gross_receipts from sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public in 222_fsupp_151 the court ruled that refreshments goods and services furnished to members of a charitable nonprofit corporation from business_enterprise net profits constituted benefits inuring to individual members and therefore corporation was not exempt from federal_income_tax judge powell further stated but it is clear that when a club otherwise exempt engages in a business from which it derives profits from outside sources wholly disproportionate to its nontaxable purposes and such profits inure to the benefit of its members in the nature of permanent improvements and facilities it loses its exempt status under the definitive provisions of the statute be exempt from taxation the club must not only be organized exclusively for pleasure recreation and other nonprofitable purposes but it must be operated exclusively for those purposes as well it should be noted that to in aviation club of utah v commissioner of internal revenue 162_f2d_984 the court upheld the position taken by the tax_court in a previous ruling whereby the income received by the club from non-exempt activities was so disproportionate to the income received from exempt purposes that the club lost its exempt status judge murrah invoked the same concept as that in spokane motorcycle club v united_states whereby if a club engages in a business from which it derives profits from outside sources wholly disproportionate to nontaxable purposes and such profits inure to the benefit of its members in the nature of permanent improvements and facilities the club loses its exempt status in revrul_65_63 1965_1_cb_240 an organization conducts various sports car events for the pleasure and recreation of its members and their guests the events end up attracting the general_public the general_public is admitted on a recurring basis upon payment of an admission fee public patronage is solicited by advertising the service ruled that public patronage or participation in club activities is permissible if incidental to and in furtherance of the club purposes and if the net_income therefrom does not inure to its members here however the activities of the club in permitting public patronage of its facilities are of such a magnitude and recurrence as to constitute engaging in business and the club uses the income derived therefrom to acquire additional assets and to pay club expenses normally borne by its members it was thus held that the organization in the instant case does not qualify for exemption under sec_501 of the internal_revenue_code in revrul_68_119 1968_1_cb_268 an equestrian social_club that holds an annual one- day steeplechase meet which is open to the general_public is found to be tax-exempt under sec_501 in this case the club is said to derive a small amount of income from nonmembers in excess of expenses attributable to their participation and attendance if any profit results it is turned over to charity other club activities are supported by member dues therefore the ruling holds the income from non-members does not inure to the club’s members form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items years period ended tax identification_number name of taxpayer 20xx in t c memo clements buckaroos vs commissioner of internal revenue the organization has managed and promoted an annual one-day public event in the nature of a rodeo all of the entry fees of the contestants with other funds of the organization are used for the payment of prize money for participants in the various events there is no profit to the organization from such fees in ruling that the organization is exempt from income_tax the judge specified that traffic with outsiders was purely incidental’ the judge also added that it would of course be possible for the rodeo activities to become so preponderant that they could no longer be viewed as merely incidental’ in 338_fsupp_272 the court ruled among other things that the association was exempt from federal_income_tax as a social_club despite practically all of the association’s income having been derived from calcutta pools participated in by non-members in the instant case the social affairs at which the calcuttas were featured were open only to members and their invited guests the association took a cut of of the gross amount raised in these pools revrul_58_589 1958-2cb examines the criteria for determining whether an organization qualifies for exemption under sec_501 as an organization described in sec_501 of the code this ruling states it is clear under the foregoing regulations that a club which engages in business such as making its social and recreational facilities available to the public or by selling real_estate etc may not be considered as being organized and operated exclusively for pleasure recreation or social purposes it is equally clear that the solicitation by advertisements or otherwise of public patronage of its facilities may be averse to the establishment of an exempt status revproc_71_17 wl 1971_1_cb_683 sets forth guidelines for determining the effect gross_receipts derived from use of a social club's facilities by the public have on the club's exemption from federal_income_tax under sec_501 of the code the club must maintain books_and_records of each such use and the amount derived therefrom this requirement applies even though the member pays initially for such use in each instance the record must contain the following information the date the total number in the party the number of nonmembers in the party the total charges the charges attributable to nonmembers the charges paid_by nonmembers where a member pays all or part of the charges attributable to nonmembers a statement signed by the member indicating whether he has been or will be reimbursed for such nonmember use and if so the amount of the reimbursement where the member's employer reimburses the member or makes direct payment to the club for the charges attributable to nonmembers a statement signed by the member indicating the form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended 20xx explanations of items name of his employer the amount of the payment attributable to the nonmember use the nonmember's name and business or other relationship to the member and the business personal or social purpose of the member served by the nonmember use where a nonmember other than the employer of the member makes payment to the club or reimburses a member and a claim is made that the amount was paid gratuitously for the benefit of a member a statement signed by the member indicating the donor's name and relationship to the member and containing information to substantiate the gratuitous nature of the payments or reimbursement exceptions to these records keeping requirements are where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member's employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member's employer solely for purposes of and above payment by a member's employer will be assumed to be for a use that serves a direct business objective of the employee- member where a club makes its facilities available to the public to a substantial degree the club is not operated exclusively for pleasure recreation or other non-profitable purposes taxpayer’s position taxpayer's position has not been provided government’s position based on the examination does not qualify for exemption as a social_club as described in sec_501 and sec_1 c which extends exemptions to social and recreation clubs which are supported solely by membership fees dues and assessments the club is operated as a commercial venture and is an integral part of a taxable organization the organization’s treatment of nonmembers or the public is inconsistent with the term club as used in sec_501 and disqualifies it from exemption the membership requirements are vaguely stated and there are no dues or initiation charges as per revproc_71_17 without records of non-member sales all income from alcohol sales can be assumed to be from non-members form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended 20xx explanations of items the registered agent of operates of activities the cafe serves the club’s members as well as its own patrons in the restaurant that’s within the shared premises all waitresses bartenders and other persons working at the club are employees of the café all receipts from the alcoholic beverages are received directly by the café and its personnel and is an officer the registered agent has close physical and financial ties to club is listed as the sole member of who owns and is is a taxable organization that controls the club through the control it has over the governing body entertainment and services to not only the club and its members but to the customers of the café uses this control to carry on a commercial enterprise by providing states that the holder the club must meet the rule states that the primary business on the premises is food the food and beverage certificate from requirements of the code and rule concerning minimum number of entrees served hours_of_service etc services and it would be the responsibility of the license holder the club to provide financial and accounting_records related to food and alcohol sales of all business entities sharing the licensed premise the cafe permits unrestricted use of its facilities by the public and advertises to that effect the club has an open liquor license allowing them to serve the public without a restriction to serve club members only part of the café this further illustrates how the club was an integral conclusion from the information described above the city of their restaurant business the club is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes accordingly it does not qualify for exemption under sec_501 of the code and should be revoked county to serve alcoholic beverages as an integral part of organized the club to sell alcoholic beverages in and the proposed date of the revocation is january 20xx form_1120 u s_corporation income_tax return should be filed for 20xx and thereafter as long as the organization continues to be subject_to income_tax form 886-a rev page department of the treasury - internal_revenue_service
